In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00053-CV

LOUIS A. MORRIS, Appellant                §   On Appeal from the 158th District
                                              Court

                                          §   of Denton County (21-9821-158)
V.
                                          §   June 9, 2022

GAVIN TYLER MORRIS, Appellee              §   Memorandum Opinion by Chief Justice
                                              Sudderth

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth